69 F.3d 534
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Perry FRANCIS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.James ROUSSEVE, Defendant-Appellant.
Nos. 95-5200, 95-5336.
United States Court of Appeals, Fourth Circuit.
Oct. 25, 1995.

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville, South Carolina;  Richard W. Vieth, HENDERSON, BRANDT & VIETH, Spartanburg, South Carolina, for Appellants.  David Calhoun Stephens, Assistant United States Attorney, Greenville, South Carolina, for Appellee.
Before HALL, HAMILTON, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
These consolidated appeals present three issues submitted pursuant to Anders v. California, 386 U.S. 738 (1967).  We find that the issues are without merit and that the record contains no other non-frivolous errors.  Therefore we affirm both judgments and sentences raised in these appeals.


2
Both Francis and Rousseve contend that their plea colloquies were inadequate.  Their contention is without merit.  The record on appeal reveals that the district court comprehensively complied with Fed.R.Crim.P. 11 in conducting the plea colloquies.  Francis and Rousseve were informed about their constitutional rights, the nature of the crime charged, and the effect of the pleas.  The court carefully inquired into the competency of both Defendants to enter guilty pleas and their satisfaction with counsel.  Finally, the district court received the required factual predicates to support the guilty pleas.  Thus, counsel properly submitted that the issue of the plea colloquies' sufficiency was frivolous.


3
Francis contends separately on appeal that the district court improperly denied an earlier motion to suppress.  Because Francis did nothing to preserve his right to appeal this antecedent non jurisdictional issue, it was waived by the guilty plea.  Tollett v. Henderson, 411 U.S. 258 (1973).


4
Rousseve separately contends that the district court erred in denying his request that the court request he serve his sentence in the New Jersey area.  The district court did not abuse its discretion in refusing to make such a request to the Bureau of Prisons.  See 28 U.S.C.A. Sec. 3621(b) (West 1985 & Supp.1995) (Bureau of Prisons determines where prisoner serves sentence).


5
We have independently reviewed the complete record on appeal as required by Anders.   We have found no further non-frivolous error.  Therefore, we affirm the judgments and sentences.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  This court requires that counsel inform their clients, in writing, of their right to petition the Supreme Court of the United States for further review.  If a client requests that such a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.


6
AFFIRMED.